Case: 1:16-cv-08303 Document #: 213-4 Filed: 10/18/18 Page 1 of 15 PageID #:2897




                           Exhibit I
 Case: 1:16-cv-08303 Document #: 213-4 Filed: 10/18/18 Page 2 of 15 PageID #:2897

                                    CONFIDENTIAL
                             SUBJECT TO PROTECTIVE ORDER



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

T.S. et al.,

               Plaintiffs,
                                                          Case No. 1:16-cv-08303
  v.
                                                          Hon. Rebecca R. Pallmeyer
Twentieth Century Fox Television et al.,

               Defendants.


          RESPONSE OF PLAINTIFF Q.B. TO CHIEF JUDGE’S FIRST SET OF
                            INTERROGATORIES

                                Plaintiff’s Preliminary Response

       To the extent any information provided by Plaintiff in response to these interrogatories
would reveal or tend to reveal Plaintiff’s identity, or the identity of any other person who was
detained at the JTDC as a juvenile, such information is CONFIDENTIAL-SUBJECT TO
PROTECTIVE ORDER pursuant to the Agreed Confidentiality Order (ECF No. 96).

         Plaintiff objects to each multi-part interrogatory which is an attempt to circumvent the
numerical limit on interrogatories imposed by Rule 33, in that it contains subparts that do not
relate to a common theme, and therefore constitutes multiple separate interrogatories. Plaintiff
answers the interrogatories subject to this objection.

                                     Interrogatory Answers

    1. State your full name and all other names or nicknames you have ever used, as well as
       your current address and all resident addresses within the last ten (10) years, date of birth,
       driver’s license number and issuing state and social security number.

        ANSWER: Plaintiff responds:

               A. Name:           Q.B.
               B. Nicknames: None
               C. Current Address: Illinois Youth Center (“IYC”) St. Charles, 3825 Campton
                  Hills Rd., St. Charles, IL 60175 (anticipated release: October 2018)
               D. Other resident addresses within last 10 years:

                                                  1
 Case: 1:16-cv-08303 Document #: 213-4 Filed: 10/18/18 Page 3 of 15 PageID #:2897

                                  CONFIDENTIAL
                           SUBJECT TO PROTECTIVE ORDER
                     a. JTDC: 1100 S Hamilton Ave, Chicago, IL 60612
                     b.
                     c. IYC Chicago, 136 N Western Ave, Chicago, IL 60612
              E. Date of Birth:
              F. Driver’s License Number/State: N/A (QB does not have a driver’s license)
              G. Social Security Number: Plaintiff objects to this request. Plaintiff’s social
                 security number has nothing to do with the events at issue in the complaint.
                 Meanwhile, the disclosure of such information is unduly burdensome in that it
                 is highly sensitive, its disclosure subjects Plaintiff to increased risk of identity
                 theft, fraud, and other abuses; while at the same time since Defendant already
                 has ample information regarding Plaintiff’s identity. See Jones v. Nat’l
                 Council of Young Men’s Christian Associations of U.S., No. 09-cv-6437, 2011
                 WL 1312162, at *3 (N.D. Ill. Mar. 31, 2011).

   2. Describe your education, training and/or professional skills, including the names and
      addresses of all educational institutions attended, dates of attendance and degrees and
      certificates or diplomas issued to you by each institution. If you once attended an
      institution but did not receive a degree, certificate or diploma, or otherwise did not
      complete your studies, state why.

        ANSWER: Plaintiff objects that the interrogatory is not reasonably calculated to lead to
the discovery of admissible evidence, as the allegations in this case concern conditions at the
JTDC under normal operations, alteration of those operations to accommodate Fox, and the
effect of those altered operations on conditions at the JTDC. Subject to these objections,
Plaintiff answers:

              A. Education: Plaintiff QB is in the process of finalizing his high school
                 degree/GED at IYC St Charles.
              B. Training/Professional Skills: None.
              C. All Educational Institutions Attended, Dates of Attendance, And Reasons
                 for Leaving Pre-degree:                                    ; Nancy B. Jefferson
                 School (while detained at JTDC).
              D. Certificates/Degrees Received: Plaintiff anticipates receiving his GED soon.

   3. State the full name and current address of each person who has knowledge, or claims to
      have knowledge, of the facts giving rise to your complaint and the damages claimed to
      have resulted from the incidents alleged in your complaint. Please indicate the nature of
      your acquaintance with each person, such as friend, neighbor, relative, etc., and the
      nature of their knowledge.




                                                 2
 Case: 1:16-cv-08303 Document #: 213-4 Filed: 10/18/18 Page 4 of 15 PageID #:2897

                                   CONFIDENTIAL
                            SUBJECT TO PROTECTIVE ORDER
        ANSWER:

In addition to Plaintiff:

           A.        V.P.         , Plaintiff’s grandmother, is knowledgeable about Plaintiff’s
                experience in JTDC before, during, and after the filming lockdowns, as well as
                the disruption to visitation described in the complaint. Her address is:


   4. Have you ever plead guilty to a crime, been convicted of any crime or been adjudicated
      delinquent? If so, state the date, offense, court and status and/or disposition of case.


         ANSWER: Plaintiff objects to this Interrogatory to the extent is seeks information about
confidential juvenile court proceedings and dispositions, as such information is protected under
the Illinois Juvenile Court Act (705 ILCS 405/1 et seq.) and, in addition, is not reasonably
calculated to lead to the discovery of admissible evidence, as the allegations in this case concern
conditions at the JTDC under normal operations, alteration of those operations to accommodate
Fox, and the effect of those altered operations on conditions at the JTDC. Plaintiff further
objects that responsive information is in the possession of Defendants. Subject to and without
waiving the foregoing objections, Plaintiff states:




   5. State whether you or anyone on your behalf has ever filed any other lawsuits claiming
      injuries, mental or physical. If so, state the nature of the injuries claimed, the year,
      location, titles, docket numbers status and/or disposition of the claim.

        ANSWER: Plaintiff objects that the Interrogatory is not calculated to lead to admissible
or relevant information. Subject to and without waiving this objection, Plaintiff states: No.

   6.    State the dates during which you have ever been incarcerated in the Cook County
        Juvenile Detention Center, including any time during the filming period.

        ANSWER: Plaintiff believes he was detained at the JTDC during the following periods:
late February 2015 to March 25, 2015; April 15, 2015 to mid-May 2015; June 13, 2015 to July 8,
2015; early August 2015 to January 6, 2016; February 10, 2017 to March 8, 2018; March 10,
2018 to March 24, 2018; May 11, 2018 to April 10, 2018. Responding further, Plaintiff believes
the exact dates of his detention at the JTDC would be available through documents possessed
and/or produced by the Office of the Chief Judge.



                                                 3
 Case: 1:16-cv-08303 Document #: 213-4 Filed: 10/18/18 Page 5 of 15 PageID #:2897

                                    CONFIDENTIAL
                             SUBJECT TO PROTECTIVE ORDER
   7. Describe any injuries, physical or mental, sustained by you as a result of the incidents
      alleged in your complaint as well as any injuries from which you are still suffering as a
      result of the incidents alleged in your complaint.

         ANSWER: Plaintiff objects that discovery, including expert discovery, is ongoing and
the Interrogatory is therefore premature. Subject to this objection, Plaintiff states that his injuries
are described in detail in the Second Amended Complaint. Answering further and subject to
these objections, Plaintiff states that in general, he suffered multiple deprivations and restrictions
during the filming of Empire, as described in the Complaint, including confinement to his pod,
restricted access to outdoor areas, off-pod areas, classrooms, visitation areas, sports tournaments
and medical access, and that there was a general disruption to the protocols and procedures put in
place to provide safety and rehabilitation of residents. These restrictions and disruptions caused
distress, increased risk of physical harm, and lost opportunity for rehabilitation.

   8. For the injuries, physical or mental, you claim you suffered as a result of the incidents
      alleged in your complaint, state:

                a) All treatment sought,

                b) All medical facilities at which treatment was sought or rendered,

                c) All treatment received,

                d) All diagnoses rendered,

                e) All attending and consulting physicians involved in said treatment and/or
                   diagnoses.

                f) All treatment sought,

                g) All medical facilities at which treatment was sought or rendered,

                h) All treatment received,

                i) All diagnoses rendered,

                j) All attending and consulting physicians involved in said treatment and/or
                   diagnoses.

       ANSWER: Plaintiff responds to a) through j): None.

   9. Set forth in detail and itemize all expenses, losses, and/or damages, both economic and
      non-economic, you claim as a result of the incidents alleged in your complaint.




                                                  4
 Case: 1:16-cv-08303 Document #: 213-4 Filed: 10/18/18 Page 6 of 15 PageID #:2897

                                  CONFIDENTIAL
                           SUBJECT TO PROTECTIVE ORDER
        ANSWER: Plaintiff refers to his response to Interrogatory No. 7; responding further,
Plaintiff states that his injuries are described in the Second Amended Complaint and that he is
seeking compensation for said injuries, including punitive damages and unjust enrichment.

   10. Identify each individual who provided information or otherwise assisted in the
       preparation of the answers to these Interrogatories and for each such individual state the
       information or assistance which he or she provided.

       ANSWER: Q.B. (as to everything),             V.P.      (as to visitation).

   11. During your incarceration at the JTDC, including during the filming period, did you ever
       request medical treatment? If so, state:

                a) The injury, ailment or issue for which treatment was requested,

                b) The date the injury, ailment or issue arose,

                c) The treatment requested,

                d) How many times treatment was requested,

                e) The process used for requesting treatment,

                f) The date(s) treatment was requested,

                g) The treatment received,

                h) The date(s) treatment was received

                i) The medical facilities at which treatment was rendered,

                j) The diagnosis rendered;

                k) All attending and consulting physicians involved in said treatment and/or
                   diagnoses.

        ANSWER: Plaintiff objects to this interrogatory as unduly burdensome in that Plaintiff
was detained at the JTDC for several months, and is thus unable to recall the precise dates and
times on which he or others requested medical treatment, the nature of each such request, and the
dates and times during which medical treatment was provided. Plaintiffs have sought
information responsive to this Interrogatory through Requests for Production and discovery
enforcement seeking, inter alia, sick call slips and responses, but have not obtained necessary
responsive information and are therefore unable to fully answer this question. Subject to and
without waiving these objections, Q.B. recalls that under normal operation, when he or other
children on his pod put in sick call requests, they were usually attended to by the next day,
usually by being taken to the infirmary. Q.B. recalls that during the Empire filming periods,

                                                5
 Case: 1:16-cv-08303 Document #: 213-4 Filed: 10/18/18 Page 7 of 15 PageID #:2897

                                   CONFIDENTIAL
                            SUBJECT TO PROTECTIVE ORDER
however, many sick call requests were not attended to until the next week; and that children were
not brought down to the infirmary for sick calls, as they normally would be. Q.B. recalls making
sick call requests during the JTDC’s normal operation. Q.B. does not recall making sick call
requests during Empire filming.

   12. Was your request for medical treatment was ever delayed, denied or left unattended to? If
       so, state:

                a) Did anyone, including any employee of the JTDC, ever inform you or
                   anyone else why your request for treatment delayed, denied or left
                   unattended to? If so,

                b) Who informed you,

                c) When did the conversation take place,

                d) Who was present during the conversation,

                e) What was said by the parties to the conversation?

         ANSWER: See answer and objections to Interrogatory No. 11, above. Plaintiff objects
that it is impossible for him to recall the requested details of specific conversations at this time
and states that the interrogatory is better suited for deposition. Answering subject to these
objections, Plaintiff states that he does not specifically recall speaking to any JTDC staff about
medical treatment interruptions, but that he understood it was because of Empire filming due to
the multiple interruptions caused by the filming.


   13. During your incarceration at the JTDC, including during the filming period, did you
       engage in any recreation and/or exercise during the times allowed for such activities? If
       so, state:

                a) what type of exercise or recreation did you engage in,

                b) how often did you engage in the exercise or recreation,

                c) what was the duration of the exercise or recreation,

                d) was your participation required or optional,

                e) was the exercise or recreation structured or otherwise supervised,

                f) where did the exercise or recreation take place?

       ANSWER: Plaintiff objects that the Interrogatory seeks expansive and detailed
information over a significant period of time which would be impossible for Plaintiff to recall.

                                                  6
 Case: 1:16-cv-08303 Document #: 213-4 Filed: 10/18/18 Page 8 of 15 PageID #:2897

                                   CONFIDENTIAL
                            SUBJECT TO PROTECTIVE ORDER
The Office of the Chief Judge is in possession of detailed and thorough records which answer
each of the above questions; some of these have already been produced in discovery, and
Plaintiff is currently seeking the rest through discovery enforcement. To the extent the
Interrogatory seeks information in the possession of Plaintiff which is possible for him to recall,
Plaintiff states that it is better suited for deposition.

        Subject to the foregoing objections, Plaintiff answers: while at JTDC he engaged in
recreation in the yards as well as the gyms. The types of recreation he engaged in included
basketball, football, volleyball, kickball, and throwing balls around. Plaintiff had a minimum of
about one hour of scheduled recreation per day. Plaintiff cannot remember the specific types of
recreation he had on each day of his incarceration, or where it was held on specific days.
Plaintiff would always participate if he could. Plaintiff sometimes had the opportunity to play in
sports tournaments, especially during school vacation weeks, but did not do this during Empire
filming. During the filming periods, Plaintiff’s pod was not provided with recreation on multiple
occasions. On those days, JTDC staff would say that they were giving the detainees recreation
on the pod. Plaintiff remembers recreation specialists or other staff coming to the pod with bean
bags to toss and ask them to do jumping jacks for five minutes. Plaintiff remembers that more
than one time during the filming periods, the recreation specialists simply had the detainees to
play cards instead of doing any exercise at all.

   14. If you claim that, during the filming period, your recreation and/or exercise was canceled,
       shortened, delayed or otherwise curtailed, state the following:

                a) Which specific activity did you engage in that was canceled, shortened,
                   delayed or otherwise curtailed,

                b) In what manner was the activity curtailed,

                c) When was the activity canceled, shortened, delayed or curtailed,

                d) Where did the activity take place or, if canceled, where was the activity
                   supposed to take place,

                e) Did anyone, including any employee of the JTDC, ever inform you or
                   anyone else why the activity was cancelled, shortened, delayed or otherwise
                   curtailed and, if so;

                f) Who informed you,

                g) When did the conversation take place,

                h) Who was present during the conversation,

                i) What was said by the parties to the conversation?


                                                 7
 Case: 1:16-cv-08303 Document #: 213-4 Filed: 10/18/18 Page 9 of 15 PageID #:2897

                                   CONFIDENTIAL
                            SUBJECT TO PROTECTIVE ORDER



    ANSWER: Plaintiff objects that the Interrogatory seeks expansive and detailed information
over a significant period of time and pertaining to details of conversations which would be
impossible for Plaintiff to recall specifically. The Office of the Chief Judge is in possession of
detailed and thorough records which answer each of the above questions; some has already been
produced in discovery, and Plaintiffs are currently seeking the rest through discovery
enforcement. To the extent the Interrogatory seeks information in the possession of Plaintiff
which is possible for Plaintiff to recall, Plaintiff states that it is better suited for deposition.

        Subject to the foregoing objections, Plaintiff answers: while at JTDC he engaged in
recreation in the yards as well as the gyms. The types of recreation he engaged in included
basketball, football, volleyball, kickball, and throwing balls around. Plaintiff had a minimum of
about one hour of scheduled recreation per day. Plaintiff cannot remember the specific types of
recreation he had on each day of his incarceration, or where it was held on specific days.
Plaintiff would always participate if he could. Plaintiff sometimes had the opportunity to play in
sports tournaments, especially during school vacation weeks, but did not do this during Empire
filming. During the filming periods, Plaintiff’s pod was not provided with recreation on multiple
occasions. On those days, JTDC staff would say that they were giving the detainees recreation
on the pod. Plaintiff remembers recreation specialists or other staff coming to the pod with bean
bags to toss and ask them to do jumping jacks for five minutes. Plaintiff remembers that one
time or more, the recreation specialists simply had the detainees to play cards instead of doing
any exercise at all. Plaintiff recalls complaining to recreation specialists Mr. Lloyd and Mr.
Quintero about not being able to go outside or to the gym, and that they would respond that it
was because the yards were closed or movement was restricted due to Empire.

   15. Pursuant to your claim that the educational instruction during the filming period was
       inadequate, curtailed or otherwise ineffective in contrast to the non-filming period, state
       the following:

               a) In what way(s) was your instruction inadequate, curtailed or otherwise less
                  effective,

               b) Was the instruction provided during the filming period less frequent? If so,
                  how,

               c) Were the instruction periods or classes provided during the filming period
                  shortened? If so, how,

               d) Were the topics and subjects of instruction (e.g. math, history, etc.) during the
                  filming period curtailed or otherwise not provided? If so, how,




                                                 8
Case: 1:16-cv-08303 Document #: 213-4 Filed: 10/18/18 Page 10 of 15 PageID #:2897

                                  CONFIDENTIAL
                           SUBJECT TO PROTECTIVE ORDER
               e) Were the assignments or homework given during the filming period less in
                  frequency or duration? If so, how,

               f) Was your ability to interact with their teachers or otherwise ask questions
                  during classes curtailed or otherwise limited during the filming period? If so,
                  how,

               g) Did the manner in which the classes were conducted during the filming period
                  inhibit or frustrate your ability to learn the material taught? If so, how?

        ANSWER: Plaintiff objects to this interrogatory as misstating the allegations in
Plaintiff’s complaint. The Office of the Chief Judge is in possession of detailed and thorough
records which answer each of the above questions; some of this has been produced, but Plaintiffs
seek more information through discovery which is necessary to providing accurate answers.
Subject to the foregoing objections, and based on his recollection without the assistance of
documents which should be produced by the county defendants, Plaintiff answers that he does
not believe he was detained at JTDC during the Empire filming when school was scheduled to be
in session.

   16. During your incarceration at the JTDC, including during the filming period, did you have
       visitors? If so, state:

               a) Who were your visitors and what was their relationship to you,

               b) When were you visited,

               c) How often, on average, were you visited,

               d) The length, on average, of the visitation,

               e) The place within the JTDC where the visitation occurred.

    ANSWER: Plaintiff objects that this request is unduly burdensome in that he was detained at
the JTDC for months and received regular visits during that time, and thus he cannot identify the
precise date, time, and name of each visitor. Plaintiff responds further that this information is
available in documents in the possession of the Office of the Chief Judge or other defendants.
Subject to and without waiving these objections, Plaintiff responds: Q.B. had two visiting hours
during the week, on Tuesdays and Saturdays, and during his confinement at the JTDC his father,
         H.B.          . visited him once on his birthday and his grandmother visited him
frequently. Q.B.’s grandmother,         V.P.      , visited him at the JTDC whenever she could.
She works at a supermarket that frequently requires her to work over the weekends, however,
making visits during Q.B.’s Saturday visiting slot difficult. Q.B. and his grandmother recall that
one of their visits was not permitted in the manner described in Paragraph 48 of the Second
Amended Complaint, and that this occurred on June 23, 2015. Specifically, after being unable to

                                                9
Case: 1:16-cv-08303 Document #: 213-4 Filed: 10/18/18 Page 11 of 15 PageID #:2897

                                   CONFIDENTIAL
                            SUBJECT TO PROTECTIVE ORDER
get time off to visit one Saturday, Q.B.’s grandmother asked her boss to take off of work
Tuesday, so that she could visit her grandson. Empire was filming that day, however, and when
she arrived at the JTDC during Q.B.’s visiting slot, she was told that visits in that time had been
cancelled. QB remembers that other times during filming, visitation was conducted in a
classroom which was more cramped and offered less privacy than regular visitation.

       17.      Do you claim that, during the filming period, that your visits, including with your
   attorney(s), were canceled, shortened, delayed or otherwise curtailed? If so, state:

                a) When did the complained of visitation(s) or non-visitation(s) occur,

                b) Was the visitation scheduled in advance of the visitation,

                c) With whom did the visitation occur or with whom was the visitation
                   supposed to occur,

                d) How was the visitation(s) cancelled, shortened, delay or otherwise curtailed,

                e) If shortened, by how long,

                f) If delayed, by how long,

                g) If canceled, was the visitation(s) rescheduled and, if so, when,

                h) If delayed or shortened where within the JTDC did the visitation(s) occur,

                i) How long was the visitation?

    ANSWER: Plaintiff objects that this request is unduly burdensome in that he was detained at
the JTDC for months and received regular visits during that time, and thus he cannot identify the
precise date, time, and name of each visitor. Plaintiff responds further that this information is
available in documents in the possession of the Office of the Chief Judge or other defendants.
Subject to and without waiving these objections, Plaintiff responds: Q.B. had two visiting hours
during the week, on Tuesdays and Saturdays, and during his confinement at the JTDC his father,
         H.B.            visited him once on his birthday and his grandmother visited him
frequently. Q.B.’s grandmother,         V.P.      , visited him at the JTDC whenever she could.
She works at a supermarket that frequently requires her to work over the weekends, however,
making visits during Q.B.’s Saturday visiting slot difficult. Q.B. and his grandmother recall that
one of their visits was not permitted in the manner described in Paragraph 48 of the Second
Amended Complaint, and that this occurred on June 23, 2015. Specifically, after being unable to
get time off to visit one Saturday, Q.B.’s grandmother asked her boss to take off of work
Tuesday, so that she could visit her grandson. Empire was filming that day, however, and when
she arrived at the JTDC during Q.B.’s visiting slot, she was told that visits in that time had been
cancelled. QB remembers that other times during filming, visitation was conducted in a


                                                 10
Case: 1:16-cv-08303 Document #: 213-4 Filed: 10/18/18 Page 12 of 15 PageID #:2897

                                   CONFIDENTIAL
                            SUBJECT TO PROTECTIVE ORDER
classroom which was more cramped and offered less privacy than regular visitation. Q.B. does
not recall whether there were disruptions to his attorney visitation.

   18. If you claim that, during the filming period, your visits were canceled, shortened, delayed
       or otherwise curtailed, state the following:

                a) Did anyone, including any employee of the JTDC, ever inform you or
                   anyone else why your visits were cancelled, shortened, delayed or otherwise
                   curtailed and, if so;

                b) Who informed you,

                c) When did the conversation take place,

                d) Who was present during the conversation,

                e) What was said by all parties to the conversation?

        ANSWER: Plaintiff objects that it is impossible for him to specifically recall the
requested details of specific conversations at this time and that the interrogatory is better suited
for deposition. Answering subject to these objections, Plaintiff states that he does not specifically
recall complaining about or discussing interruptions to visitation with any JTDC staff, but that he
understood that the disruptions were caused by the restrictions to movement occasioned by
Empire.

   19. During your incarceration at the JTDC, including during the filming period, did you
       engage in any after school and/or structured programing (e.g. music, dance, arts, botany
       projects, etc.)? If so, state:

                a) What programs did you participate did in,

                b) How often did you participate in these programs,

                c) What was the duration of the programs you participated in,

                d) Was your participation required or optional,

                e) Where within the JTDC did these programs take place?

        ANSWER: Plaintiff objects that this interrogatory is unduly burdensome in that he was
detained for months at the JTDC during which after school programming was provided, and thus
he cannot identify the precise date, time, and nature of each instance of such programming they
were provided. Answering subject to these objections, Plaintiff responds that he does not recall
participating in any afterschool programming.



                                                 11
Case: 1:16-cv-08303 Document #: 213-4 Filed: 10/18/18 Page 13 of 15 PageID #:2897

                                    CONFIDENTIAL
                             SUBJECT TO PROTECTIVE ORDER
   20. Do you claim that, during the filming period, participation in after school and/or
       structured programming you were engaged in, or wished to engage in, was canceled,
       shorted or otherwise curtailed? If so, state:

                a) Which program was cancelled, shortened or otherwise curtailed,

                b) How was the program(s) curtailed,

                c) What date(s) was the program cancelled, shortened or otherwise curtailed,

                d) If shortened, by how long,

                e) If delayed, by how long?

                f) If canceled, was the program rescheduled?

        ANSWER: Plaintiff objects that this information is available in documents which are in
the possession of the Office of the Chief Judge or other defendants, who are in a better position
to answer the interrogatory, and that the interrogatory is better suited for deposition. Plaintiffs
are seeking responsive information through discovery enforcement. Subject to and without
waiving these objections, Plaintiff responds that he does not recall participating in any
afterschool programming.


   21. If you claim that, during the filming period, your participation in after school and/or
       structured programming you were engaged in, or wished to engage in, was canceled,
       shorted or otherwise hindered, state:

               a) Did anyone, including any employee of the JTDC, ever inform you or anyone
                  else why your participation was cancelled, shortened, delayed or otherwise
                  curtailed,

               b) Who informed you,

               c) When did the conversation take place,

               d) Who was present during the conversation,

               e) What was said by the parties to the conversation?



        ANSWER: Plaintiff objects that it is impossible for him to specifically recall the
requested details of specific conversations at this time and that the interrogatory is better suited
for deposition. Answering subject to these objections, Plaintiff responds that he does not recall
participating in any afterschool programming.

                                                 12
Case: 1:16-cv-08303 Document #: 213-4 Filed: 10/18/18 Page 14 of 15 PageID #:2897

                                 CONFIDENTIAL
                          SUBJECT TO PROTECTIVE ORDER
Respectfully Submitted,

                                         /s/ Alexis G. Chardon

                                         Stephen H. Weil – steve@weilchardon.com
                                         Alexis G. Chardon – ali@weilchardon.com
                                         Weil & Chardon LLC
                                         333 S. Wabash Avenue, Suite 2700
                                         Chicago, IL 60604
                                         (312) 585-7404

                                         Adam Pessin
                                         Fine, Kaplan, and Black R.P.C.
                                         One South Broad Street, Suite 2300
                                         Philadelphia, Pennsylvania 19107

                                         Attorneys for Named Plaintiffs T.S. and Q.B.




                                       13
Case: 1:16-cv-08303 Document #: 213-4 Filed: 10/18/18 Page 15 of 15 PageID #:2897

                                     CONFIDENTIAL
                              SUBJECT TO PROTECTIVE ORDER
                                    CERTIFICATE OF SERVICE
        I hereby certify that on June 18, 2018, a true and correct copy of the foregoing was e-mailed to
counsel for Defendants at:


        Allyson West, allyson.west@cookcountyil.gov

        Anthony Zecchin, anthony.zecchin@cookcountyil.gov

        T. Andrew Horvat, THorvat@atg.state.il.us

        Jeffrey Jacobsen, jjacobson@kelleydrye.com

        Matthew C. Luzadder, mluzadder@kelleydrye.com

        Catherine James, cjames@kelleydrye.com




                                                         /s/ Alexis G. Chardon




                                                    14
